Citation Nr: 1511391	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for capsule lungs, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service February 1982 to February 1985 and from June 1985 to June 1989.  He also had service in the reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for a lung disability. 

In July 2009, the appellant testified before a decision review officer (DRO) at the RO.  Additionally, in January 2015, he testified at a Board videoconference hearing before the undersigned.  Transcripts of these hearings are of record and have been reviewed.


FINDING OF FACT

The Veteran's current lung disability was incurred as a result of in-service asbestos exposure.

CONCLUSION OF LAW

The criteria for service connection for a lung disability have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that he was exposed to asbestos during military service and now suffers from a lung disability.

A review of the Veteran's from DD-214 indicates that his military occupation specialty was a motor vehicle operator.

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of a lung disability.  

A private chest x-ray dated in April 2008 revealed calcified right hilar nodes.  There was also a calcified nodule in the right lower lung.  It was determined that the nodes likely represented residuals of previous granulomatous disease.  There was no focal mass or consolidation and no pleural effusions.  The cardiac silhouette was within normal limits.  Results from a February 2009 chest x-ray revealed scattered pleural or subpleural nodules in the right hemithorax.  The physician noted that if the impression was truly pleural nodules, they could be representative of previous asbestos exposure.  In a private opinion dated in March 2009, the physician determined that based on the evidence, the scattered peripheral pulmonary nodules were likely granulomata and that based on the appellant's military history, it was almost certain that he was exposed to and inhaled asbestos fibers.  He further determined that the potential etiologies of pulmonary granulomata were numerous, but given the Veteran's history, it was at least as likely as not that the granulomata seen on chest x-rays were a result of asbestos exposure and inhalation.

During the July 2009 DRO hearing the appellant again asserted that he was exposed to asbestos during service and that he now suffered from a lung condition which caused shortness of breath and exertion.

VA treatment records dated in January 2010 note complaints of chest pain however, cardiac markers were negative for granulomata disease.  Records dated in February 2010 also noted chest pain, but it was determined that the condition was not cardiac in origin.  Chest x-rays dated in August 2012 demonstrated, in part, clear but poorly expanded lungs and a blunted left costophrenic sulcus, which was noted as likely secondary to a pleural effusion.  

During the January 2015 Board videoconference hearing, the Veteran reported that while in service, he worked as a boiler technician where his primary function was to work both inside and outside the boilers.  He also worked as a machinist's mate where his job was to work on the insulation of the ship.  He stated that he had received emergency treatment from the VA for symptoms related to his claimed lung disability, which included shortness of breath and coughing.

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for a lung disability.  

The appellant has been diagnosed with granulomata disease and noted as having blunted lungs secondary to a pleural effusion.  Thus, he has a current disability.

As previously discussed, the Veteran reported that he served as a boiler technician and a machinist while in service and was exposed to asbestos during that time.  The Board finds the Veteran's testimony regarding his in-service exposure to asbestos to be credible.  As such, exposure to asbestos is conceded.

Having conceded in-service asbestos exposure, the question for consideration is whether the Veteran's current lung disability is related to such in-service exposure.

In this regard, the March 2009 private physician opined that it was at least as likely as not that the granulomata seen on chest s-rays were a result of asbestos exposure and inhalation.  

Accordingly, in light of the private physician's positive nexus opinion and resolving all doubt in favor of the Veteran, service connection for a lung disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a lung disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


